Citation Nr: 0621268	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  90-44 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for lumbar spine 
degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Justin Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1959. 


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
1989 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The claims file was 
thereafter transferred to the Boise, Idaho, RO. 

The Board notes the veteran requested a Travel Board hearing 
on his Form 9 of October 1990.  He later changed his request 
to a video-conference hearing.  As such, a video-conference 
hearing was scheduled for July 2006.  In June 2006, the 
veteran indicated he wished to cancel the hearing and he did 
not report for the scheduled hearing.  Therefore, the 
veteran's request for a video-conference hearing is 
considered withdrawn.   See 38 C.F.R. § 20.702(e), 20.704(e) 
(2005). 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.  

2.  Lumbar spine degenerative disc disease and arthritis were 
not manifested during the veteran's active duty service or 
for many years thereafter, nor are any current lumbar spine 
degenerative disc disease or arthritis otherwise related to 
such service.  


CONCLUSION OF LAW

Lumbar spine degenerative disc disease was not incurred in or 
aggravated by the veteran's active duty military service, nor 
may arthritis be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information as well as any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was sent a VCAA notice letter in March 2005.  
Although the letter was sent after the RO's October 1989 
rating decision, the content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The notice informed the veteran of the evidence 
necessary to establish entitlement to service connection.  
The March 2005 letter further advised the veteran of the 
evidence that VA would attempt to obtain and what evidence he 
was responsible for identifying or submitting to VA.  
Finally, the letter advised the veteran to send any 
additional evidence that pertained to his claim.

In the present case, the initial unfavorable decision was 
issued in October 1989, prior to the November 2000 enactment 
of the VCAA.  With respect to the defective timing of the 
VCAA notice, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) clarified that where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini at 120-123.  The Court 
set out that the claimant need only be provided with VCAA 
notice and an appropriate amount of time to respond, followed 
by proper subsequent VA process.  Id. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, to decide the appeal would not be prejudicial 
error to the veteran. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his service connection claim in the VCAA notice letter of 
March 2005, but the letter did not provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  However, in 
April 2006, the veteran was sent a letter indicating that, 
pertinent to disability ratings, that when disabilities are 
found to be service-connected, a disability rating is 
assigned.  The letter informed the veteran that, when 
assigning such a rating, the following evidence is taken 
under consideration: the nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
veteran was also provided with examples of evidence that he 
should identify or submit that would be taken into 
consideration when assigning a disability rating.  The April 
2006 letter also advised the veteran that, pertinent to 
effective dates, the beginning date of benefit payments or 
increased payments was generally based on when a claim is 
received and when the evidence showed a level of disability 
that supported a certain rating under the rating schedule.  
The veteran was further provided with examples of the type of 
evidence that would assist in the assignment of an effective 
date. 

The Board notes that the April 2006 letter was provided after 
the initial unfavorable decision in October 1989; however, 
his service connection claim was readjudicated in the April 
2006 and May 2006 supplemental statements of the case.  
Moreover, because the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are moot. 

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the VA's duty to assist, the Board observes 
that private medical records, Social Security Administration 
records, VA treatment records, and a January 2006 VA 
examination report were reviewed by both the RO and the Board 
in connection with the adjudication of this claim.  

The Board notes that documentation in the claims file shows 
that the veteran's service medical records were destroyed in 
a 1973 fire at the National Personnel Records Center (NPRC).  
A March 1989 response from the NPRC requests more specific 
information regarding any treatment the veteran received for 
his back during service.  In a March 1989 response, by the 
veteran, to a VA request for additional information, he 
indicated that he could not recall any more specific details, 
including dates.  He did recall that his treatment was 
outpatient and that he was told that they could not detect 
any injury to his back but he was in pain and he had had 
intermittent pain since.  In a May 2006 letter, the RO 
informed the veteran that his service medical records were 
not available, and detailed its repeated attempts to obtain 
them.  The letter also asked the veteran to send in any 
originals or copies of his service medical records in his 
possession.  However, the veteran responded in a May 2006 
letter that he had nothing to add.  In cases such as these, 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). 

 The veteran has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claim.  Moreover, the veteran was provided 
with a January 2006 VA examination in order to adjudicate his 
service connection claim.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's claim without further 
examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As noted previously, the Board's presumption that the 
veteran's complete service medical records are unavailable 
requires a heightened explanation of its findings and a 
careful consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).

The evidence of record clearly shows the veteran has a 
current back disability.  A January 2006 X-ray revealed 
spondylolysis, L4-5, with mild anterior spondylolisthesis and 
articulating facet spondylosis, L2 through S1 bilaterally.  
In addition, his private physician, Dr. Arnett, diagnosed him 
with degenerative arthritis of the spine in April 1988.  
Finally, the Board notes that the Social Security 
Administration records reflect a diagnosis of advanced 
degenerative changes in the veteran's lumbar spine.  However, 
there are conflicting opinions regarding the etiology of the 
veteran's back disability. 

The veteran contends that while serving on active duty in 
Korea, he injured his back while loading 55 gallon fuel drums 
onto a truck.  He claims that this in-service injury to his 
back caused his current lumbar spine degenerative disc 
disease. 

An August 1984 treatment record reflects that the veteran 
reported that he first had low back trouble in 1957.  He 
subsequently had some low back problems in 1982.

The Board has also considered a July 1989 letter from a 
fellow service-member who served with the veteran in Korea.  
In the letter, the service-member stated that he was aware 
that the veteran participated in the task of loading 55 
gallon fuel drums.  While he was not part of the group 
loading the drums on the day the veteran contends he was 
hurt, he stated that the veteran complained of back pain when 
he returned from the task. 

This individual is competent to testify that the veteran 
sustained an injury or that he experienced pain because an 
occurrence such as an injury or a phenomenon such as a pain 
are capable of lay observation.  Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994) (lay evidence is competent to establish 
features or symptoms of injury or illness).  However, he is 
not competent to attribute the veteran's current lumbar spine 
degenerative disc disease to any event or occurrence of 
military service.  As a lay person, he is simply not 
qualified to render a diagnosis or a probative opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, as there are no service 
medical records of record, there is no contemporaneous 
medical evidence to support the service-member's account.

Also of record is an August 1989 letter from Dr. Waller.  In 
such letter, Dr. Waller, the veteran's private chiropractor, 
submitted a one sentence opinion stating only that it was his 
"professional opinion that [the veteran's] present spinal 
condition was first initiated when he was in the Army." This 
opinion is solely based on the veteran's account of his own 
history.  The Court has held that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant).  

In contrast, the January 2006 VA examiner opined that the 
veteran's claims file did not contain any records to verify 
the assertion that his back was injured during service.  He 
further stated "to relate the patient's history to his 
subsequent symptoms and radiological findings cannot be 
resolved without resort to speculation."  In forming this 
opinion, the VA examiner relied on a physical examination he 
conducted of the veteran, X-rays taken of the veteran's 
spine, and his review of the veteran's clinical history.  

The Board affords great probative weight to the VA examiner's 
determination that the veteran's symptoms cannot be linked to 
his service without resort to speculation, as such is based 
on his consideration of the veteran's current condition, and 
a review of the veteran's medical history.  Moreover, as 
indicated previously, as Dr. Waller's opinion was based 
solely on the veteran's unsubstantiated history, the Board 
affords it no probative value.  Therefore, there is no 
probative evidence of record demonstrating that the veteran's 
lumbar spine degenerative disc disease was incurred in 
service, and there is probative evidence against such a 
conclusion.

Additionally, the veteran's back problems were not medically 
documented until October 1976, approximately 19 years after 
separation from service.  The lapse in time between the 
reported in-service back injury and the first diagnosis of 
back problems also weighs against the veteran's claim.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).  

The Board notes there is no competent medical evidence of 
lumbar spine degenerative disc disease or arthritis during 
service or within one year of discharge from active service 
and there is competent medical evidence indicating that the 
veteran did not have lumbar spine degenerative disc disease 
or arthritis during service or within one year of discharge 
of service.  Therefore, a preponderance of the evidence is 
against a finding that the veteran had lumbar spine 
degenerative disc disease or arthritis during service or 
within one year of discharge of service.

After a review of all the evidence of record, the Board finds 
there is no verified evidence establishing an in-service 
injury or disease.  Furthermore, there is no competent 
medical evidence linking the veteran's current lumbar spine 
degenerative disc disease to his time in service.  As such, 
the veteran's service connection claim must be denied.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for lumbar spine degenerative disc 
disease.  As such, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107. 


ORDER

Service connection for lumbar spine degenerative disc disease 
is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


